office_of_chief_counsel internal_revenue_service memorandum number release date ---------------- postn-124416-08 uilc date date to tax policy analyst for payment compliance sb_se campus compliance services from chief branch procedure administration subject designation of payments for tfrp this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues whether in a_trust fund recovery penalty tfrp case it is a legal requirement that the service_credit a related responsible_person with a corporation’s posted designated payment of tfrp interest if the non-trust fund portion of the employment_taxes has not been satisfied conclusions although few courts have determined whether it is a legal requirement that the service give credit to related responsible persons when a designated payment is made to the underlying trust fund liability or interest because it has long been the service’s policy to collect the liability including interest just once we believe for the following reasons that courts would not be inclined to allow the service to collect the tfrp including interest more than once ie the service would have to give credit to related responsible persons for trust fund payments made by the employer facts a corporation fails to pay its employment_taxes for a certain period two persons are determined to be responsible persons with respect to the trust fund portion of the corporation’s unpaid employment_taxes the corporation pays off the principal of the postn-124416-08 trust fund portion of the underlying employment_taxes accrued interest still is outstanding the corporation then makes a voluntary payment on its employment_tax liability instructing the service to apply the payment to the interest due on the trust fund portion of the liability the corporation has not paid the non-trust fund portion of its employment_tax liability law and analysis sec_6672 of the internal_revenue_code imposes personal liability on any person required to collect truthfully account for and pay over withheld income and social_security_taxes who willfully fails to do so the amount of the liability is equal to the amount of the tax not collected and paid over and though described as an assessable apenalty courts treat the trust fund recovery penalty as a atax 436_us_268 tfrp not treated as a apenalty for purposes of the bankruptcy act each responsible_person is severally liable for the entire unpaid trust fund tax_liability including interest and penalties however according to service policy the service collects the liability only once whether from one or more of the business’s responsible persons or from the business and one or more or its responsible persons policy statement irm the full unpaid trust fund amount will be paid only once in a particular case irm if after the assertion of the tfrp the corporation pays the delinquent tax the tfrp assessment will be abated irm sec_5 citing policy statement in sotelo the supreme court recognized the government’s policy of collecting a_trust fund liability only once sotelo n pincite in recognizing the policy the court cited and quoted a u s comptroller general opinion which while noting that the service asserts the tfrp only when all other means of securing the payment of the liability have been exhausted states that the amount of the liability will be collected only once after the tax_liability is satisfied no collection action is taken on the remaining percent tfrp penalties they are eventually abated opinion b-137762 date reprinted in cch stand fed tax rep p big_number the nature of the penalty imposed which is an assessment equal to the amount of the liability not paid shows that sec_6672 is simply a means for ensuring that the tax is paid 314_f2d_392 2d cir and although nothing in the language of sec_6672 explicitly prevents the government from collecting and retaining from each responsible_person full satisfaction of the liability including interest and penalties the fifth circuit has construed the statute to authorize the government to collect only the same amount to which it was entitled by way of tax double recovery by the government is not necessary to fulfill sec_6672's primary purpose-protection of government revenues 784_f2d_1238 5th cir citing 431_f2d_742 5th cir and 591_f2d_1136 5th cir postn-124416-08 although many courts have referred to the service’s long time policy of collecting the trust_fund_taxes only once including interest and penalties few have had the occasion to determine whether the service is legally bound to collect only once because of the service’s policy the issue generally is not raised however the fifth circuit’s determination in uslife as well as courts’ general recognition that the purpose of the tfrp is simply to ensure that the withheld employment_taxes are paid indicates that courts likely would hold that the service is precluded from collecting more than the total amount of the liability in addition given the purpose of the tfrp to make the government whole there is no valid reason to treat interest payments differently than the payment of the underlying liability in your scenario the corporate taxpayer makes a voluntary payment to the service designating that the payment be applied to interest owed on the trust fund liability although money still is owed on the corporation’s non-trust fund liability because the payment is voluntary the corporation has the right to designate its application and according to service policy having been applied to the corporate trust fund liability interest the payments must be credited to the responsible persons interest on the trust fund recovery penalty begins accruing at the time the penalty is assessed against the responsible_person so the interest due from the responsible_person and the corporate taxpayer liable for the underlying employment_taxes may not be the same irm we believe that it is unlikely that a court would hold otherwise considering the case law and the service’s policy of crediting corporate trust fund payments to the responsible persons please call if you have any further questions
